                      Case 1:16-cr-10216-PBS Document 101 Filed 10/03/19 Page 1 of 1
UNITED STATES DISTRICT COURT

SUFFOLK,SS                                                                       Docket No. 1:16 OR 10216-PBS-1
                                         MOTION FOR RE-SENTENCING
UNITED STATES OF AMERICA, *
Plaintiff                    *
                 V.          *                                                      MOTION
GLENN PAUL PEARSON.
Defendant                        *
COMES NOW DEFENDANT, and hereby respectfullyasks this honorable court to alter and/or change his four year
imprisonmentsentence imposed on November 14,2017. As reason[s] stated herefore, the defendant states that he is sixty-four
(64) years old, and entering his twentieth month of incarceration. During his nineteen months of incarceration has has kept an
immaculate record of behavior and has even graduated from the American Bible Academy with a certificate of achievement In
Christian Religious Studies. Further, the defendant has accepted full responsibility for his actions, has repented of his sins and
wishes only to re-enter society so he can pay back any and all restitution owed and be a beacon of lightto the community. In
addition, his live alone sixty-three year old wife is semi-handicapped and the defendant's presence is sorely needed at home.
Given the fact that the defendant who started his incarceration in Massachusetts where he lives and is now in Pennsylvania
over five hundred miles from his home it would seem more than a bit Draconian to continue any further punishment of
incarceration.                                                                                       PRAYER FOR RELIEF,
Whereas, the defendant respectfully asks that his sentence be commuted to twenty months which would make him eligiblefor
immediate
immediate release.
          release.                                ^
Glenn Paul Pearson,
                                                Defendant pro se
                                                997 22 038
                                                Federal Prison Camp
                                                PC Box 200
                                                Waymart, PA 18472

                                                                                                         G

                                                                                                       CO*       o       O

                                                                                                       SS        3       m

                                                                                                       oo

                                                                                                       3S:o      =*      -ri
                                                                                                                 r-s     -ri
                                                                                                       COd
                                                                                                                         O
                                                                                                                 Nj      m
                                                                                                                  JS
